Per'¡Curiam.

We deny the motion, without costs; but we think proper to lay down this-general rule, in future : that a seal which has been used by heitig affixed to anypto■cess which has been filled up, whether such process has «been-delivered to the sheriff or not, carinbt be again used, vor «attached to another writ. It "is functus officio, ahfrtt).hilow it tobe again used, would lead to improper practices, and be a fraud on the ‘cletfk?s office. Wé intend to«put a *171Stdp to a practice sd inc'dfrect, in this respect, arid shall set Aside aity writ hr procéss to Which Such A seal shall bé so Affi&ed.
Motion denied.